*437It appears, from the notes of T. Jenings, Esq. who was counsel in this cause, and of W. Cooke, Esq. that the Justices present being at a loss to determine the points, desired that the opinions of some of the gentlemen of the bar, not engaged in the cause, might be taken; and thereupon the whole matter was referred to James Holly day and Thomas Johnson, Esquires, who were both of opinion that the fieri facias ought to be quashed, assigning for the reason of their opinion, that unless the debtor shewed his effects, the creditor could only proceed to execute the fieri facias at common law, and it not appearing that the debtor had done this, the proceedings were erroneous.
Mr. Johnson, in addition, further observed, that he thought the sheriff could not amend the return so as to give any other or further effect to the return of the appraisers, for the reasons assigned by the defendant’s counsel. '
Judgment that the fieri facias be quashed.